                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

RYAN MCCOY, on behalf of himself and all
others similarly situated;
                                                                        8:19CV57
                       Plaintiff,

        vs.                                                              ORDER
RICHARD L. JOHNSON, TISHA M.
DEMING, MIDWEST MINOR MEDICAL,
P.C., and CORPORATE BILLING
SOLUTIONS, LLC,

                       Defendants.

       In accordance with the joint request of the parties,

       IT IS ORDERED as follows:

        1.      A settlement conference will be held before United States Magistrate Judge Susan
M. Bazis with counsel and representatives of the parties on February 27, 2020 from 9:00 a.m.
to 4:00 p.m. in Courtroom #7, Roman L. Hruska United States Courthouse, 111 South 18th
Plaza, Omaha Nebraska. The parties' representatives and/or counsel shall be prepared to
participate and negotiate a settlement of this case during the conference.

         2.     Unless excused by order of the Court, clients or client representatives with
complete authority to negotiate and consummate a settlement shall be in attendance at the
settlement conference. This requires the presence of the client or if a corporate, governmental, or
other organizational entity, an authorized representative of the client. Defendants’ representative
must have the authority to commit Defendants to pay, in the representative’s own discretion, the
amount needed to settle the case; Plaintiff’s representative must have the authority, in the
representative's own discretion, to authorize dismissal of the case with prejudice, or to accept the
amount offered and needed to settle the case. If board approval is required to authorize settlement,
the attendance of at least one sitting member of the board (preferably the chairperson) authorized
to settle as described above is required. Any insurance company that is a party or is contractually
required to defend or to pay damages, if any, assessed within its policy limits in this case must
have a fully authorized settlement representative present. Counsel are responsible for timely
advising any involved non-party insurance company of the requirements of this order. If trial
counsel has been fully authorized to commit the client to pay or to accept in settlement the amount
last proposed by the opponent, in counsel's sole discretion, the client, client representative,
or insurance company representative, as applicable, need not attend. The purpose of this
requirement is to have in attendance a representative who has both the authority to exercise
his or her own discretion, and the realistic freedom to exercise such discretion without negative
consequences, in order to settle the case during the settlement conference without consulting
someone else who is not physically present. In the event counsel for any party is aware of
any circumstance which might cast doubt on a client’s compliance with this paragraph, s/he shall
immediately discuss the circumstance with opposing counsel to resolve it before the settlement
conference, and, if such discussion does not resolve it, request a telephone conference with the
Court and counsel.

        3.     If a party fails to comply with paragraph (2) of this order, the settlement
conference will be canceled and costs, attorney fees, and sanctions may be imposed by the Court
against the non-complying party, counsel for that party, or both.

        4.      Prior to the settlement conference, counsel shall discuss settlement with their
respective clients and insurance representatives, and shall exchange with opposing counsel
proposals for settlement so the parameters of settlement have been explored well in advance.
If, as a result of such discussions, counsel for any party believes that the parties' respective
settlement positions are so divergent, or for any other reason, that settlement is not reasonably
possible in this matter, he or she shall seek a conference with Magistrate Bazis and opposing
counsel, by telephone or otherwise, to determine whether the settlement conference should be
canceled or postponed. To avoid unnecessarily incurring travel and other expenses if the
settlement conference is canceled or postponed, any request for a conference to discuss
cancellation or postponement must be made on or before February 20, 2020.

        5.      Counsel     shall   submit    a    confidential    settlement    statement    to
bazis@ned.uscourts.gov no later than 12:00 p.m. on February 13, 2020 setting forth the
relevant positions of the parties concerning factual issues, issues of law, damages, and the
settlement negotiation history of the case, including a recitation of any specific demands and
offers that have been conveyed. Since Magistrate Bazis will have no further substantive
involvement in this case, this statement should describe candid and confidential interests or
positions that in counsel’s opinion may be preeminent in negotiating a settlement; copies should
NOT be served on opposing counsel or parties.

        6.      Magistrate Judge Bazis will hold a telephone conference with counsel on February
20, 2020 at 3:00 p.m. for the purpose of reviewing any outstanding issues that may be relevant
prior to the settlement conference. Case Conference Instructions are located at Filing No. 12 in
this case.

         7.     Notwithstanding the provisions of Rule 408, Fed. R. Evid., all statements made by
the parties relating to the substance or merits of the case, whether written or oral, made for the
first time during the settlement conference shall be deemed to be confidential and shall not be
admissible in evidence for any reason in the trial of the case, should the case not settle. This
provision does not preclude admissibility in other contexts, such as pursuing a motion for
sanctions regarding the settlement conference.

       8.      All progression deadlines in this case are stayed.

       Dated this 27th day of January, 2020.

                                                     BY THE COURT:


                                                     s/ Susan M. Bazis
                                                     United States Magistrate Judge
